Memorandum: A sum due for attorneys, services may properly be the subject of an account stated. (Rodkinson v. Haecker, 248 N. Y. 480.) However, the omission to object to an account rendered raises only a rebuttable inference that the debtor consents to such account. (Lockwood v. Thorne, 18 N. Y. 285.) A question of fact on this issue exists in this case. Also, the facts set forth in the opposing affidavit of the secretary-treasurer of the defendant corporation raise a triable issue of fact as to the terms of plaintiffs’ employment. For these reasons, plaintiffs’ motion for summary judgment should have been denied. All concur. (The judgment is for plaintiffs in an action to recover fees for legal services. The order struck out defendant’s answer and directed summary judgment.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.